Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, pending in this application, are examined.

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claim Objections
At claim 9, it is suggested that ---and--- be inserted at the end of part b) after the semicolon.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a powdery mildew resistant rose plant comprising in its nuclear genome at least one, two, three or  nucleotide sequence of SEQ ID No: 1 and at least one nucleotide sequence of SEQ ID NO: 2, wherein the combined presence of SEQ ID NO.1 and SEQ ID NO. 2 in said nuclear genome provides powdery mildew resistance against Podosphaera pannosa; wherein said rose plant is Rosa hybrida with diploid, tetraploid, hexaploidy or octaploid genome; wherein said rose plant is cut rose, pot rose, garden rose, or rose rootstock; wherein said powdery mildew resistance is a dominant resistance; and a method for selecting said powdery mildew resistant rose plant by isolating nuclear genomic DNA from the rose plant and establishing the presence of SEQ ID NO: 1 and SEQ ID NO: 2 in the isolated genomic DNA, wherein the presence of SEQ ID NO. 1 and SEQ ID NO. 2 indicates a powdery mildew resistant phenotype. 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention. Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731,737 USPQ2d 1400 (Fed. Cir. 1988). 

The specification teaches a tetraploid F1 hybrida population produced by pollinating the tetraploid cut rose RS-1183 with pollen from tetraploid garden rose; self-pollinating the F1 population to obtain F2 population ; and screening said F2 population for PM resistance after infecting it with Podosphaera pannosa isolates. The specification implies that the claimed rose plants having powdery mildew resistance can be obtained by breeding. However, the public availability of the cut rose RS-1183 and a tertraploid garden rose is unknown and the specification does not disclose a single exemplified rose plant comprising SEQ ID NO: 1 and 2 and having powdery mildew resistance which can be used as source of the target powdery mildew resistant gene. Nor that the specification indicates such rose plants will be provided via deposited seed. Therefore, absent sufficient description or public availability of the parental lines required for the production of the claimed rose plants , or absent sufficient description and a deposit of an exemplified rose plant having powdery mildew resistance and comprising at least one SEQ ID NO: 1 and at least one SEQ ID NO:2 which can be used in breeding as a source of the powdery mildew resistant gene, the claimed invention cannot be practiced without undue experimentation. Further, the instant specification discloses SEQ ID NO: 1 and SEQ ID NO: 2 as markers associated with a dominant powdery mildew resistant gene . However, SEQ ID NO: 1 and SEQ ID NO:2 are only 52 and 50 nucleotides in length, respectively; have not been shown to be responsible for the powdery mildew resistance; and the sequences do not appear to be part of a powdery mildew resistance gene. Therefore, SEQ ID NO: 1 and 2 are markers, not genes,  and do not confer powdery mildew resistance. Therefore, the availability of SEQ ID NO: 1 and SEQ ID NO:2 is insufficient to enable one of skilled in the art to use for the production of rose plants having powdery resistance resistant gene by breeding or by genetic transformation methods. 
Further, both the instant specification and the prior art teach the little consistency in the prior art regarding the genetic basis for the powdery mildew resistance in rose plants, ranging from a single gene dominant resistance to quantitative resistance, and the lack of agreement between the studies on  the QTL for the powdery mildew resistance. For example, Koning-Boucoiran et al (Acta Hort. (2009) 836:137-142) teach that the breeding of cultivated rose plants for powdery mildew resistance are hindered by its polyploid nature, a high degree of heterozygosity, the lack of constructed consensus genetic linkage map,  and the lack of sufficient polymorphic markers (see the whole document). 
The quantity of experimentation necessary is excessive and undue, because the  gene that confers resistance to powdery mildew is not identified by structure, by its location within the plant genome or by its location with respect to the markers SEQ ID NO: 1 and 2. Applicant provides no direction or guidance as to how it can be identified, other than by small marker sequences of unknown location within the genome of multitude of rose plants. 
Considering the state of the art as discussed by the reference above, the high unpredictability in the art, the lack of guidance provided in the specification, lack of deposit of a rose plant having in its genome the desired powdery mildew gene, one of ordinary skill in the art would be burdened with undue experimentation to practice the claimed invention.

Written description Rejection
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a multitude of rose plants having any phenotypic and/or  genotypic characteristics, wherein the plant is resistant to powdery mildew and comprises at least one SEQ ID NO: 1 and at least one SEQ ID NO: 2; wherein said rose plant is Rosa hybrida with diploid, tetraploid, hexaploidy or octaploid genome; wherein said rose plant is cut rose, pot rose, garden rose, or rose rootstock; wherein said powdery mildew resistance is a dominant resistance. The claims are also drawn to a method for selecting said powdery mildew resistant rose plants by isolating nuclear genomic DNA from the rose plant and establishing the presence of SEQ ID NO: 1 and SEQ ID NO: 2 in the isolated genomic DNA, wherein the presence of SEQ ID NO. 1 and SEQ ID NO. 2 indicates a powdery mildew resistant phenotype.
 The specification describes a method of  pollinating the tetraploid cut rose RS-1183 with pollen from tetraploid garden rose; self-pollinating the F1 population to obtain F2 population; and screening said F2 population for PM resistance after infecting it with Podosphaera pannosa isolates. The specification implies that the claimed rose plants having powdery mildew resistance can be obtained by breeding. However, the specification neither provides a sufficient description and the public availability of the cut rose RS-1183 and a tertraploid garden rose  nor that the specification describes a single exemplified rose plant comprising SEQ ID NO: 1 and 2 and having powdery mildew resistance, said plant can be used as a source of the powdery mildew resistant gene. Therefore, absent sufficient description or public availability of the parental lines required for the production of the claimed rose plants , or absent sufficient description and a deposit of an exemplified rose plant having powdery mildew resistance and comprising at least one SEQ ID NO: 1 and at least one SEQ ID NO:2 as source of the powdery mildew resistant gene, one would not know that Applicant was in possession of the claimed invention. Further, the instant specification provides SEQ ID NO: 1 and SEQ ID NO: 2 as the markers associated with the powdery mildew resistant gene . However, SEQ ID NO: 1 and SEQ ID NO:2 are only 52 and 50 nucleotides in length, respectively; have not been shown to be responsible for the powdery mildew resistance; and the sequences do not appear to be part of the powdery mildew resistance gene. In addition, SEQ ID NO: 1 and 2 are markers, not genes,  and do not confer powdery mildew resistance. Therefore, absent sufficient description and the structure of the  gene that confers powdery mildew resistance,  the small nucleotide sequences of SEQ ID NO: 1 and SEQ ID NO:2 are insufficient to provide sufficient description of rose plants having resistance to powdery mildew resistant. 
“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.

Therefore, given the lack of written description in the specification with regard to the structural and genomic characteristics of the claimed plant one of skilled in the art would not know that Applicant was in possession of the claimed invention. 

Remarks
The claims are deemed free of the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al (Planta (2003)218:226-232) teach transgenic Rosa hybrida having resistance to powdery mildew by expressing Ace-AMP1 gene that confers resistance to powdery mildew. Li et al do not teach the presence of SEQ ID NO: 1 and SEQ ID NO: 1 in the plant.

No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662